Order, Supreme Court, New York County (Charles Ramos, J.), entered June 27, 2003, which, to the extent appealed from as limited by the briefs, awarded defendant $8,079.55 as the reasonable value of legal services rendered in responding to a prior appeal, unanimously affirmed, with costs.
The award of costs for the prior appeal (292 AD2d 197 [2002]), under 22 NYCRR 130-1.1, was not merely for defending an award of sanctions, but also for preserving the dismissal of plaintiff’s baseless action (compare Henriques v Boitano, 304 AD2d 467 [2003]).
We have considered the parties’ other contentions for affirmative relief and find them unavailing. Concur—Buckley, P.J., Williams, Lerner and Marlow, JJ.